CERTIFICATION PURSUANT TO SECTION 1 I, Jon C. Sundt, the Principal Executive and Principal Financial Officer of Altegris Portfolio Management, Inc. (d/b/a Altegris Funds), the General Partner of Altegris Winton Futures Fund, L.P. (the “Partnership”), certify that (i) the Quarterly Report of the Partnership on Form 10-Q for the period ending March 31, 2014 fully complies with the requirements of Section 13(a) or 15(d) of the Securities Exchange Act of 1934 and (ii) the information contained in such Quarterly Report fairly presents, in all material respects, the financial condition and results of operations of the Partnership. Date: May 15, 2014 /s/Jon C. Sundt Jon C. Sundt Principal Executive and Principal Financial Officer Altegris Portfolio Management, Inc. (d/b/a Altegris Funds) General Partner of Altegris Winton Futures Fund, L.P.
